Citation Nr: 1728867	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to January 23, 2012 and in excess of a 10 percent rating thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to November 1957 and October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The claims file is now entirely in VA's secure electronic processing systems, the Veterans Benefits Management System (VBMS).

The Board notes that in a January 2010 rating decision, entitlement to service connection for tinnitus was granted and assigned an effective date of October 6, 2009.  That same month, the Veteran submitted a notice of disagreement which argued that an earlier effective date of December 18, 1961 should be assigned for the grant of service connection for tinnitus.  In February 2010, the Veteran submitted correspondence clearly stating that he wished to withdraw all current appeals.  This issue is therefore withdrawn and is no longer on appeal; the rating decision is final.  See 38 C.F.R. §§ 20.202, 20.204 (2016).  Any action subsequently taken by the RO was ultra vires.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected ear disorder, was raised by the Veteran's representative in a June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The matter is REFERRED to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has not been afforded a VA audiological examination since November 2009.  The Veteran's VA treatment records show that he receives regular audiological assessments at the VA Boston Healthcare System, and in April 2012, he reported having a significant change in his hearing since his January 2012 assessment.  VA treatment records were last obtained and associated with the claims file in August 2012.  The Board therefore finds that the current evidence is stale and not reflective of the current severity of the Veteran's disability, and the issue must be remanded in order to obtain current VA treatment records and to afford the Veteran a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Boston Healthcare System since August 2012. 

2. Schedule the Veteran for a VA audiological examination to ascertain the current severity of his hearing loss.  All records in VBMS must be provided to and reviewed by the examiner as part of the examination and the examiner must specify in the report that the claims file has been reviewed.  All examination results must be clearly reported, and the examiner must provide a complete explanation for any opinion offered.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





